Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not include a phase shift layer.  This claims should depend upon claim 2 which does introduce one.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kaneko et al. 20010019801.
Kaneko et al. 20010019801 teaches in example 3, a quartz substrate which is sputtered with CrOCN film having a composition of Cr51N23O20C6 with a Cr target with a sputtering has mixture of  Ar:CO2:N2 of 3.5:2.0:1.5 (table 1, [0040-0042]). 

Claims 1,11-17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tsukamoto et al. 20020115003.
Tsukamoto et al. 20020115003 teaches in example 1, a quartz substrate with a Cr48N26O17C9 seed layer, a 70 nm Cr63N9O20C8 and a 25 nm Cr42N10O43C5 layer [0043-0046]. Examples 2 teaches a 3 nm Cr48N26O17C9 seed layer, a 25 nm Cr42N10O43C5 and a 70 nm Cr69O18C13 layer and a 25 nm Cr42N10O43C5  layer [0047-0051].
The 70 nm middle layer is thicker than the 25 nm upper and lower layers or the seed layer and so etches more slowly.  In the case of claim 12, the 70 nm layer is considered to be the lower layer relative to the 25 nm upper layer.  
Claims 1,11-12,19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yoshikawa et al. 20060088774.
Yoshikawa et al. 20060088774 teaches a photomask having a 40 light shielding film of CrN (9:1), which is then provided with a 20 nm  Cr40O10N50 layer [0123-0124]. 

Claims 1,11-12,19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yoshikawa et al. 20070020534.
45O37N20  and an alternative mask with a 47 nm layer C of Cr45O31N24 [0078]. A bilayer with a layer of Cr45O37N20 is also disclosed [0093].  The patterning of the mask blanks is disclosed in examples 4-7 with examples 5-7 including phase shift layers. 

Claims 1-12,19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Iwashita et al. 20110070533.
Iwashita et al. 20110070533 teaches a photomask blank of a phase shift layer, a 30 nm Cr36O39N9 C15 back surface antireflection layer, a 4 nm CrN film where Cr is at least 64% and N is at least 8%, and a 14 nm Cr34O39N16 C11 front surface antireflection layer, which is then patterned and evaluated for resolution [0185-0210].  Comparative example 1 uses a 24 nm Cr34O32N23 and a 24 nm Cr59N39 film on a substrate which is patterned and evaluated for resolution [0244-0260].  When Cr is the main element in the light shielding film, an oxygen containing etch is often used, which the photoresist is not etch resistant to.  An etch mask of SiON, SiN, SiO2, MoSiON or MoSi can be used, which also allows the resist thickness to be reduced [0172]
	Note: the lower layer is thicker than the middle and upper layers. 

Claims 1-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sasamoto et al. 20170068156. 
Sasamoto et al. 20170068156 teaches trilayers of Cr as light shielding layers with example 3 being 18 nm of Cr36N11O53 , 24 nm of Cr48N47O5 , and 1 nm of Cr36N27O37.  Example 4 being 18 nm of Cr36N11O53 , 23 nm of Cr47N50, and 1 nm of Cr36N27O37 . Example 5 is 5 nm of 49N51 and 3 nm of Cr36N27O37 .   Comparative Example 2 being 45 nm of Cr45N37C18 , 3 nm of Cr47N50, and 3 nm of Cr38N31O31 (table 1 on page 12)  These are formed on substrates having phase shift layers and the blanks are patterned using e-beam resist and etching as evidenced by the etch rates in table 1 and then evaluated [0115-0120]. 
The 24 nm middle layer is thicker than the 1 nm upper and 18 nm lower layers and so etches more slowly.  In the case of claim 12, the 25 nm layer is considered to be the lower layer relative to the 2 nm upper layer.  
Claims 1-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by
Sasamoto et al. 20150160549 teaches light shielding layers formed in the examples which already have a phase shift layer formed on the quartz substrate in table 1, where comparative example 3 has a Cr49N51. Example 1 has a composition of Cr44N39C17. Example 2 has a composition of Cr37N33C30.  Example 5 has a composition of Cr31N32O20C16. They are pattern etched and are claimed as being useful with wavelengths of exposure up to 250 nm  ([0060-0065] and claim 1)

Claims 1-12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over
Iwashita et al. 20110070533
	It would have been obvious to one skilled in the art to modify the cited examples of 
Iwashita et al. 20110070533 by adding a hardmask of SiON, SiN, SiO2, MoSiOM or MoSi on the Cr based light shielding layers based upon the direction at [0172]. 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto et al. 20170068156, in view of  Iwashita et al. 20110070533. 

It would have been obvious to one skilled in the art to modify the cited examples of 
Sasamoto et al. 20170068156 by adding a hardmask of SiON, SiN, SiO2, MoSiOM or MoSi on the Cr based light shielding layers based upon the direction at [0172] of Iwashita et al. 20110070533.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hayashi et al. 20130196255 teaches a Cr70N30 light shielding layer [0378] and Cr45O30N25 [0405].
Shishido et al. 20170139316 teaches CrOCN/CrOCN/ CrN  multilayer where the CrN layer is 76.2:23.8 [0171]
Nam et al. 20160054650 teaches the sputtering of a first CrCON layer in Ar:N2:NO:CH4 of 3:9:3.5:2 and a second CrCON layer in Ar:N2:NO:CH4 of 5:5:1.5:3 [0087]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 29, 2021